Citation Nr: 0314771	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  98-00 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
February 1988, and in Southwest Asia from January 1991 to 
April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

This case was the subject of a Board remand dated in January 
2000. 

In correspondence March 2003 and April 2003, the veteran 
requested a temporary total rating during recuperation from 
March 6, 2003, fusion surgery for her service-connected lower 
spine disability.  This matter is referred to the RO for 
appropriate action.  


REMAND

This case has come to the Board on appeal from the VA RO in 
Louisville, Kentucky.  As noted above, in April 2003, the 
appellant wrote to the Board, requesting that her claims file 
be transferred to the San Diego RO, for the purpose of 
adjudication of a claim for a temporary total rating for her 
low back disability.  She indicated that she had been a 
resident of the state of California for more than a year.  

The veteran also requested the scheduling of a Board hearing 
at the San Diego RO (i.e., a Travel Board hearing), but also 
appears to have expressed a preference for a Board Video 
Conference hearing rather than an in-person Travel Board 
hearing.  After the record is transferred from Louisville to 
San Diego, the latter RO should clarify the type of hearing 
desired by the veteran and schedule such hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2002).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The Louisville, Kentucky, RO should 
transfer the veteran's claims file and 
jurisdiction over the veteran's claims, 
to the San Diego, California, RO, as 
requested by the veteran.

2.  Thereafter, the San Diego RO should 
contact the veteran to clarify whether 
she desires a Board Video Conference 
hearing or a Travel Board hearing.  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures. 

The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 


 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




